       Case 3:00-cv-04599-WHO Document 1387 Filed 07/28/20 Page 1 of 29




                                                                                      July 28, 2020


Sixty-Ninth Report
of the Independent Monitor
for the Oakland Police Department

Introduction
This is our sixty-ninth status report on the Negotiated Settlement Agreement (NSA) in the case
of Delphine Allen, et al., vs. City of Oakland, et al., in the United States District Court for the
Northern District of California under the direction of Judge William H. Orrick. I was appointed
in 2010 to oversee the monitoring process of the Oakland Police Department (OPD) that began
in 2003.
This report describes our recent assessments of NSA Tasks 2, 24, 25, 26, 30, 31, 34, and 41; and
covers our virtual site visits of May 28-29 and June 23-24, 2020. Following the Court’s Order of
May 21, 2015, we devote special attention to the most problematic component parts of the NSA
Tasks that are not yet in full or sustained compliance; and discuss in our status reports the most
current information regarding the Department’s progress with the NSA and its efforts at making
the reforms sustainable.


Providing Technical Assistance
Each month, our Team conducts a visit to Oakland that includes both compliance assessments
and technical assistance. During our visits, we meet with Department and City officials; observe
Department meetings and technical demonstrations; review Departmental policies; conduct
interviews and make observations in the field; and analyze OPD documents and files, including
misconduct investigations, use of force reports, crime and arrest reports, Stop Data Forms, and
other documentation. We also provide technical assistance, especially those that relate to the
remaining non-compliant Tasks or areas identified by the Department -- including in the areas of
IAD investigation quality (Task 5); use of force investigations and reporting (Tasks 24 and 25);
stop data and related issues (Task 34); risk management and the ongoing maintenance issues and
the development of Vision (Task 41).


Building Internal Capacity at OPD
Also per the May 21, 2015 Court Order, we continue to work closely with the Office of Inspector
General’s (OIG) staff to identify areas that it should audit or review – and to help design
approaches to these audits that are not cumbersome, so as to ensure sustainability. We review
OIG’s quarterly progress reports, which are a valuable resource and assist us in assessing
compliance with NSA requirements. OIG’s most recent quarterly report described several
        Case 3:00-cv-04599-WHO Document 1387 Filed 07/28/20 Page 2 of 29
Sixty-Ninth Report of the Independent Monitor for the Oakland Police Department
July 28, 2020
Page 2 of 29


noteworthy and troubling findings following its inspection of the Department’s use of force
reporting. OIG found that in 11 of the 20 incidents it examined that involved alleged offenses of
Penal Code 69, 148(a)(1) and/or 243(b)(c) (threatening an officer, resisting arrest, and battery on
an officer), there was no documentation that sergeants reviewed the officers’ BWC footage
within two days, as required by policy. OIG also found that in 20 of the incidents involving 69
officers, eight BWCs “were not activated for the entire time required by policy.”
We have found similar issues related to officers’ activations of BWCs and supervisory review of
BWC footage in our regular assessments; and we will continue to raise these concerns with
Department personnel during our site visits.




                                   Focused Task Assessments


Task 2: Timeliness Standards and Compliance with IAD Investigations
Requirements:
Fairness to complainants, members/employees and the public requires that internal
investigations be completed in a timely fashion.
        1.       On or before December 1, 2003, OPD shall develop policies regarding timeliness
                 standards for the completion of Internal Affairs investigations, administrative
                 findings and recommended discipline.
        2.       Compliance with these timeliness standards shall be regularly monitored by IAD
                 command and the Department’s command staff. If IAD experiences an unusual
                 proliferation of cases and/or workload, IAD staffing shall be increased to
                 maintain timeliness standards.
(Negotiated Settlement Agreement III. B.)


Relevant Policy:
OPD most recently revised Departmental General Order M-03, Complaints Against Department
Personnel and Procedures, on December 22, 2017.


Commentary:
Task 2.1 requires that internal investigations (IAD and Division Level) – including review,
approval, findings, and discipline – be completed in accordance with the timeliness standards
developed by OPD. To assess this subtask, we reviewed a list of all internal investigations
resulting in formal findings (unfounded, sustained, exonerated, or not sustained) that were
approved in January, February, and March 2020, and calculated the number of days between the
        Case 3:00-cv-04599-WHO Document 1387 Filed 07/28/20 Page 3 of 29
Sixty-Ninth Report of the Independent Monitor for the Oakland Police Department
July 28, 2020
Page 3 of 29


complaint date and the approval date for each case. We excluded from the dataset cases that
were administratively closed, those that involved on-duty traffic accidents or service complaints,
and those that did not involve Manual of Rules (MoR) violations. We segregated the remaining
cases into Class I or Class II categories. If a case involved at least one alleged Class I violation,
we classified it as Class I.
OPD policy requires that at least 85% of Class I misconduct investigations and at least 85% of
Class II misconduct investigations must be completed within 180 days to be considered timely.
Per DGO M-03, Class I offenses “are the most serious allegations of misconduct and, if
sustained, shall result in disciplinary action up to and including dismissal and may serve as the
basis for criminal prosecution.” Class II offenses include “all minor misconduct offenses.” Of
the 45 Class I cases we reviewed for this assessment, only 31, or 69%, were in compliance with
established timelines. While this represents a slight improvement over what we found during our
last review of Task 2, when we found that only 65% of Class I cases were in compliance with
established timelines, it still falls far below the required compliance level.
Of the 69 Class II cases we reviewed, 58, or 84%, were in compliance with established timelines.
This represents an improvement over what we found during our last review of Task 2, when we
found that 81% of Class II cases were in compliance with established timelines.
Per DGO M-03, “In cases with a sustained finding, the discipline recommendation process shall
be completed within 30 calendar days of the sustained finding.” We reviewed all 30 cases
including a total of 54 sustained findings that were approved in January, February, and March
2020; 13 cases involved multiple sustained findings. All (100%) of these 30 total cases were in
compliance with established discipline timelines.
OPD is not in compliance with Task 2.1.
Task 2.2 requires that IAD and OPD command staff regularly monitor compliance with these
timeliness standards. The primary responsibility for monitoring compliance with timeliness
standards rests with IAD, whether investigations are conducted by IAD personnel or via
Division-level investigation. As part of this monitoring, the IAD Commander discusses pending
deadlines for key open investigations during IAD’s weekly meetings with the Chief; the
deadlines are also reflected in written agendas for these meetings. A Monitoring Team
representative regularly attends these weekly meetings. IAD also occasionally, as needed,
emails individual reminders on cases approaching due dates to investigators and their
supervisors. The Department is in compliance with Task 2.2.
Task 2.3 requires that if IAD experiences an unusual proliferation of cases and/or workload, IAD
staffing be increased to maintain timeliness standards. We routinely request and receive updates
on IAD staffing levels during our site visits.


  Task 2 compliance status                  Not in compliance
        Case 3:00-cv-04599-WHO Document 1387 Filed 07/28/20 Page 4 of 29
Sixty-Ninth Report of the Independent Monitor for the Oakland Police Department
July 28, 2020
Page 4 of 29



Overview of Our Assessments of Tasks 24 and 25
OPD had been in compliance with Tasks 24 and 25 since 2015, and we were not actively
reviewing these Tasks. In November 2018, as a result of concerns that we brought forward
regarding the identification, potential underreporting, and investigation of uses of force, the
Court reactivated Tasks 24 and 25.
For purposes of this report, we reviewed 51 Level 3 and 4 use of force (UOF) reports that were
completed by OPD personnel during August and September of 2019 to assess compliance with
Tasks 24 and 25. We reviewed all incidents that involved at least one Level 3 use of force (14),
and a sample of Level 4 uses of force (37). We also reviewed a number of Level 2 uses of force,
for which a Force Review Board (FRB) was held between April and July of 2020. While we
discuss some concerns with the field reporting of Level 2 UOFs in our assessment for Tasks 24
and 25, all identified concerns and final outcomes identified in Force Review Boards [FRBs] and
Executive Force Review Boards [EFRBs] are discussed as part of our regular assessments of
Tasks 26 and 30.
Since we resumed these reviews following the Court’s reactivation of these Tasks, we have
provided detailed feedback on the force investigations to OPD during each of our site visits. In
cases where we have had questions or concerns, OPD personnel have been responsive and
provided follow-up where necessary. In some cases, OPD has provided additional information
or documentation that supports its actions, and we have concurred with the Department’s
assessments. In others, we have identified concerns that had not been identified or addressed by
OPD supervisors who conducted the UOF investigation, or command personnel who reviewed
the investigation. In these cases, OPD command staff have continued to direct additional review
or investigation or the entry of a Supervisory Note File (SNF); or initiated an internal affairs
investigation. Many of the concerns we have noted in our reviews and discussions with OPD
were also identified in OIG’s global use of force audit, conducted in 2019.
In late 2018, OPD employees received training on the requirements for use of force reporting
related to the pointing of weapons. In April 2019, OPD issued an Information Bulletin that
provided clarification and direction regarding the documentation of use of force. The content of
this bulletin included many of the concerns we had identified with the proper reporting of force.
In June of 2019, the then-Chief issued a directive via email that specifically addressed boilerplate
language in use of force reports; and in November 2019, she followed up with an additional
email to address the use of generic or boilerplate language in the administrative section of
Department reports. In December 2019, OPD completed the training developed to address
deficiencies found in UOF documentation based on OIG’s global use of force audit. On
February 15, 2020, OPD published Special Order 9196, which expanded and clarified the use of
force policy. On February 27. 2019, the Department published Special Order 9202, which
temporarily modified the requirements for the reporting of Type 32 UOFs.
This report covers UOF reports completed by OPD in August and September 2019 – that is,
before some of the interventions and policy revisions noted above occurred. We have noted
improvement in the reporting of uses of force in our recent reviews, and are hopeful that the
actions that have been taken by OPD will continue to reduce deficiencies in the reporting of
force.
        Case 3:00-cv-04599-WHO Document 1387 Filed 07/28/20 Page 5 of 29
Sixty-Ninth Report of the Independent Monitor for the Oakland Police Department
July 28, 2020
Page 5 of 29


In our review of the 51 Level 3 and 4 use of force reports completed in August and September
2019, we did not identify any instances where we believe the reported use of force was not
appropriate or where we believe a use of force was not properly reported. This is an
improvement from prior reviews where we had these types of concerns.
In the Level 3 and 4 UOFs we reviewed, there were 102 uses of force against 68 different
persons. In some cases, multiple officers used force on a single person; and in others, force was
used on multiple persons, either by a single officer or multiple officers. The total breakdown for
the force used on the 68 persons is as follows: African Americans, 66%; Latinos, 24%; Whites,
4%; and Asians or Other, 6%. The percentage of force incidents involving African Americans
increased by 5%; force incidents involving Whites decreased 2%; and force incidents involving
Asians or persons categorized as Other decreased 3% from what we found in our last review,
documented in our sixty-seventh status report. Uses of force involving Latinos remained the
same, at 24%.
Officers engaged in a Level 4 - Type 22 UOF only, pointing of a weapon, 64 times against a total
of 47 persons. We noted in our reviews for this report that there were again incidents that
involved multiple suspects and numerous OPD personnel being involved in the pointing of
weapons. In these 64 instances, the breakdown is as follows: African Americans, 66%, an
increase from 55% in our sixty-seventh report; Latinos, 24%, a decrease from 27%; Whites, 3%,
consistent with last report; and Asians or Other, 2%, a decrease from 13%.
Of the total 68 persons on whom force was used, 51 (75%) were arrested or criminally charged
for felony or misdemeanor violations. The remaining 17 involved mental health holds, inability
to establish criminal conduct, subjects who escaped, victims who did not want to prosecute, or
subjects determined not to be a suspect after the investigation was conducted. In five of the
incidents reviewed, a person claimed a minor injury, but none of these injuries required
admittance to a hospital. Seven other persons were transported to a medical facility for the
removal of a Taser probe, or solely to obtain a medical clearance.
In our assessment of Task 25.3 in previous reports, we identified numerous incidents where we
believed that additional verbal communications and explanation with persons who were
contacted might have resulted in a reduction in the need to use physical force, and where officers
failed to identify themselves as police officers when contacting subjects. During our assessments
for the last report, we found that, with few exceptions, where appropriate and where there was
time to do so, officers made attempts at verbal communications and explanations prior to
utilizing force options. We continued to note, however, numerous instances where officers did
not identify themselves as police officers when contacting subjects, even when there was time to
do so. (We do not include those contacts where it should be obvious to the subject that s/he is
dealing with an officer.) For this report, we did not identify any Level 3 or 4 uses of force where
officers failed to attempt verbal communications and de-escalation where appropriate, prior to
utilizing force. While we continued to identify instances where officers did not identify
themselves as police officers when contacting members of the public and there was time to do
so, we noted a significant decrease in this occurring. We will continue to discuss any future
concerns we identify with OPD and continue to monitor these types of instances; as is our
practice during our monthly site visits, we continue to provide input to the Department on our
observations.
        Case 3:00-cv-04599-WHO Document 1387 Filed 07/28/20 Page 6 of 29
Sixty-Ninth Report of the Independent Monitor for the Oakland Police Department
July 28, 2020
Page 6 of 29


During our review of the 51 Level 3 and 4 use of force incidents, we again noted several
instances where it took multiple officers to control and secure combative persons. In two of
these instances, only a single officer who used an identified weaponless defense technique to
overcome resistance was identified as having used force. The officers who assisted in
controlling the subject were listed only as witnesses.
Special Order 9196, the revision to the UOF reporting requirements, that went into effect on
February 15, 2020 clarified what constitutes a “reportable use of force” and provided clearer
direction on the reporting of use of force. Special Order 9196 also added a new force type: Type
32. A Type 32 use of force includes: overcoming resistance of a person during an arrest or
detention; or defending oneself or another from combative action by another person. Type 32 is
intended to address any use of force not already covered in Types 1-31. While we expected an
increase in Level 4 use of force reporting after Special Order 9196 was issued, the immediate
and significant spike in the numbers was much greater than anticipated and appeared to be
primarily related to the new Type 32, as shown in the increase from 167 Level 4 UOFs in 2019
to 618 during the same time period in 2020. We agreed with OPD’s assessment that further
review of the force policy was needed due to this unanticipated increase; and Special Order 9202
was issued, that at least temporarily removed the Type 32 from the category of a Level 4
reportable use of force. Alternative means for counting these uses of force were implemented by
OPD until more permanent solutions could be identified.
As a part of our use of force reviews during this reporting period, we reviewed a sample of Type
32 uses of force, after the issuance of Special Order 9196, and again after the modifications in
Special Order 9202. OPD Area Command personnel are also reviewing samples of the Type 32
uses of force on a monthly basis. They have found that, in general, officers are properly
reporting these uses of force. We agree that field personnel appear to be making appropriate
efforts to identify and properly report these uses of force. However, it has been clear from our
early reviews that there was, at least initially, some confusion regarding this reporting. In some
cases, we identified instances where a Type 32 was documented and it did not appear that a use
of force had occurred; and in others, we found that Type 32 was not the appropriate force type to
have been used. We also identified concerns with officers not authoring their own supplements,
failures to properly document these uses of force in required reports, and the identification of
MOR violations or training issues that did not appear to have been addressed. In June 2020,
OPD began providing additional training on how to properly document Type 32 UOFs. We will
continue to closely monitor the reporting of these uses of force.
Since the issuance of Special Order 9202, the Department has identified a number of challenges
in collecting data regarding Type 32 UOFs, as OPD’s current technology does not allow
personnel to accurately collect the information as OPD had expected it would. The Department
continues to seek a resolution to the reporting concerns. We have had a number of discussions
with OPD regarding the data collection issues, and will continue to closely monitor their
progress in finding a solution. These incidents are uses of force. OPD must find a way to ensure
that the incidents are accurately reported and factored into ongoing risk management analysis.
        Case 3:00-cv-04599-WHO Document 1387 Filed 07/28/20 Page 7 of 29
Sixty-Ninth Report of the Independent Monitor for the Oakland Police Department
July 28, 2020
Page 7 of 29


We continue to note in our reviews that officers use the administrative sections of their reports to
document whether force was used, if force was observed, and if their PDRDs were activated. In
previous reports we noted numerous concerns with the administrative section of the report being
inaccurate, and sometimes not reflective of what had occurred, even when the narrative may
have been accurate. For this report, we did not identify any instances where the administrative
section provided information that was inconsistent with the report narrative. We did, however,
continue to find some instances of officers using boilerplate or “pat” language in report
narratives or the administrative section. OPD management has provided direction to their
personnel regarding both boilerplate language and accuracy of reports, and it appears that this
direction is beginning to improve the quality and accuracy of reports. We will continue to
discuss concerns we identify with OPD during our scheduled site visits.
In our sixty-seventh report, we found that in 16 of the 47 UOF investigation we reviewed, one or
more officers either failed to activate their PDRDs or activated them late, the large majority
being late activations. OPD supervisors identified and addressed with appropriate
documentation only six of these incidents. We discussed the remaining 10 with OPD executive
staff; and, where appropriate, they issued SNFs or took other action to address the deficiencies.
OPD has also implemented the 30-second buffer for PDRDs, which records video of the 30-
seconds immediately prior to when the officer activates the PDRD. What the buffer does not do
is capture any audio during this 30 seconds, nor does it negate the responsibility of the officer to
activate the PDRD at the appropriate time.
For this report, we found that in the 51 UOF reports we reviewed, there were five instances
where the PDRD had not been properly activated; all were late activations. In all but one of
these five, an OPD supervisor identified and addressed the late activation. This is a significant
improvement from previous reports and indicates that supervisors appear to be more closely
reviewing officer PDRDs. We did continue to note, however, that there were some instances
where OPD supervisors did not identify or address an officer’s use of profanity or the
inappropriate use of slang that was clearly evident in our review of the PDRDs. We also
continue to find instances where supervisory personnel are not ensuring that no previous patterns
of violations exist prior to determining if an SNF is appropriate for some violations. While we
remain supportive of the use of SNFs for minor violations, supervisors must ensure that the
employee does not have a pattern of similar misconduct prior to using an SNF.
The use of force analysis we conducted last year established the underreporting of Level 4 uses
of force where an officer pointed a weapon at a person. Following our analysis, OPD partially
addressed this concern with refresher training in September 2018 for all officers, and the
Department has further addressed this issue in its use of force policy revisions. In our review of
Level 3 and 4 UOFs for this report, we did not identify any instances where an officer failed to
report the pointing of a weapon at a person.
In OPD’s 265th Biweekly Compliance Update, dated July 1, 2020, the Department provided a
comparison of year-to-date Level 3 and 4 UOFs for 2020 compared to 2019. Level 3 uses of
force decreased from 59 in 2019 to 35 YTD in 2020. OPD identifies the primary drivers for this
decrease as the decline in Level 3 Type 11 (Taser) usage and the Type 16 (Weaponless defense
techniques) that was recategorized in Special Order 9196 and became effective in February 2020.
Level 4 UOFs increased from 691 in 2019, to 1,445 year-to-date in 2020. These increases
        Case 3:00-cv-04599-WHO Document 1387 Filed 07/28/20 Page 8 of 29
Sixty-Ninth Report of the Independent Monitor for the Oakland Police Department
July 28, 2020
Page 8 of 29


appear to have three primary drivers. Level 4 Type 22 UOFs – which increased 61% from 2019
to 2020 – appears to be a continuation of the results of OPDs training on the previous
underreporting of these uses of force. The addition of the Type 32 and Type 29 UOFs in Special
Order 9196 appear to constitute the majority of the additional increases in Level 4 UOFs.
According to the 265th Biweekly Compliance Update, Type 32 UOFs account for approximately
33% of the increase for the two-week period between February 15-20, 2020 when these were still
being reported in Vision for that two-week period. Type 29 UOFs (all non-carotid takedowns
except on a restrained person) account for approximately 22% of the increase.
As we have noted in previous reports, OPD has taken a number of actions to address the many
concerns with the use of, and reporting of, force by OPD officers. In September 2018, to address
the reporting of Level 4 - Type 22 uses of force, the pointing of a firearm at a person, the then-
Chief ordered refresher training on officers’ use of firearms; and the number of reported Level 4
uses of force increased dramatically after that training. OPD continues to maintain that the
significant increase in these Level 4 uses of force may be related to the potential underreporting
of Level 4 - Type 22 pointing a weapon at a person prior to the refresher training.
As we have previously noted, the increases in the reported uses of force between 2018 and 2020
do not appear to signal a rise in actual use of force, but rather remains the result of prior
inaccurate reporting left unchecked by supervisory personnel. While we continued to identify
concerns with investigative narratives, PRIME reports, and other documentation in our review of
UOF reports for August and September of 2019, there has been a decrease in the number of
concerns we have identified. OPD has taken numerous steps to address the proper reporting of
use of force and the concerns that have been identified during our reviews. The most significant
steps, beyond the firearms training that occurred in late 2018, began in April 2019, with an OPD
Information Bulletin that provided significant direction regarding the reporting of uses of force.
In our reviews of uses of force for August and September 2019, we have seen improvement from
prior reports. We are hopeful that OPD will continue to improve its reporting. We will continue
to monitor the impact of training and other directives from OPD executive staff should they
become aware of other concerns or deficiencies that need to be addressed.
        Case 3:00-cv-04599-WHO Document 1387 Filed 07/28/20 Page 9 of 29
Sixty-Ninth Report of the Independent Monitor for the Oakland Police Department
July 28, 2020
Page 9 of 29



Task 24: Use of Force Reporting Policy
Requirements:
        The policy shall require that:
        1.       Members/employees notify their supervisor as soon as practicable following any
                 investigated use of force or allegation of excessive use of force.
        2.       In every investigated use of force incident, every member/employee using force,
                 and every member/employee on the scene of the incident at the time the force was
                 used, shall report all uses of force on the appropriate form, unless otherwise
                 directed by the investigating supervisor.
        3.       OPD personnel document, on the appropriate form, any use of force and/or the
                 drawing and intentional pointing of a firearm at another person.
        4.       A supervisor respond to the scene upon notification of an investigated use of force
                 or an allegation of excessive use of force, unless community unrest or other
                 conditions makes this impracticable.
        5.       OPD notify:
                 a.      The Alameda County District Attorney’s Office immediately or as soon as
                         circumstances permit, following a use of lethal force resulting in death or
                         injury likely to result in death.
                 b.      The City Attorney’s Office as soon as circumstances permit following the
                         use of lethal force resulting in death or serious injury. At the discretion of
                         the City Attorney’s Office, a Deputy City Attorney shall respond to the
                         scene. The Deputy City Attorney shall serve only in an advisory capacity
                         and shall communicate only with the incident commander or his/her
                         designee.
                 c.      Departmental investigators regarding officer-involved shootings, in
                         accordance with the provisions of Section V, paragraph H, of this
                         Agreement.
        6.       OPD enter data regarding use of force into OPD’s Personnel Assessment System
                 (PAS).
(Negotiated Settlement Agreement V. A.)


Relevant Policy:
OPD most recently revised Departmental General Order K-4, Reporting and Investigating the
Use of Force, on October 16, 2014.
       Case 3:00-cv-04599-WHO Document 1387 Filed 07/28/20 Page 10 of 29
Sixty-Ninth Report of the Independent Monitor for the Oakland Police Department
July 28, 2020
Page 10 of 29


Commentary:
To assess compliance with Task 24, we reviewed 51 Level 3 and 4 use of force (UOF) reports
that were completed by OPD during August and September 2019. We also reviewed a number
of Level 2 UOF investigations, for which an FRB was held between March and July 2020.
These Level 2 UOFs are reported in our regular assessments of Tasks 26 and 30.
Task 24.1 requires that members/employees notify their supervisor as soon as practicable
following any reportable use of force or allegation of excessive use of force. In all of the UOF
reports reviewed, notifications were made as required.
Task 24.2 requires that in every reportable use of force incident, every member/employee on the
scene of the incident at the time the force was used, reports all uses of force on the appropriate
form, unless otherwise directed by the investigating supervisor. Task 24.3 requires that OPD
personnel document, on the appropriate form, every use of force and/or the drawing and
intentional pointing of a firearm at another person.
In the 51 Level 3 and 4 UOF incidents we reviewed; officers pointed weapons at persons 76
times. We determined that officers’ pointing of their firearms was appropriate in all 76 instances
we assessed. We did not identify any instances where a weapon was pointed at a subject and not
reported as required. We continued to identify instances where officers who assisted in
restraining a combative person did not report having used force. This issue has been addressed
by OPD in its revisions to the UOF policy, which provides clarification regarding reportable uses
of force. We will continue to closely monitor these types of incidents to ensure that OPD
personnel properly report these uses of force in the future.
Task 24.4 requires that a supervisor respond to the scene upon notification of a Level 1, 2, or 3
use of force or an allegation of excessive use of force, unless community unrest or other
conditions makes such a response impracticable. In the Level 3 uses of force we reviewed for
this subtask; supervisors responded to the scene as required in all instances. Though not
required, in all of the Level 4 UOF reports we reviewed, a supervisor was also either on scene at
the time of the use of force, or responded to the scene upon being notified of the use of force.
Task 24.5 specifically addresses requirements for the response and handling of Level 1 uses of
force. We assess Level 1 uses of force in our regular reviews of Task 30 (Executive Force
Review Boards).
Task 24.6 requires that OPD enter all use of force data into Performance Reporting Information
Metrics Environment (PRIME), which is now called Vision. In all 51 of the Level 3 and 4 UOF
cases we reviewed; the data was entered as required.
       Case 3:00-cv-04599-WHO Document 1387 Filed 07/28/20 Page 11 of 29
Sixty-Ninth Report of the Independent Monitor for the Oakland Police Department
July 28, 2020
Page 11 of 29


The Court’s reactivation of Task 24 at a November 2018 Case Management Conference resulted
from our serious concerns with the Department’s handling and investigation of uses of force.
OPD drafted Special Order 9196 to address and clarify requirements for the proper reporting of
use of force. This revision to UOF reporting requirements went into effect in February 2020.
OIG’s global use of force audit, conducted in 2019, also identified numerous concerns with the
reporting of use of force and enumerated a number of recommendations. As noted above, OPD
has taken a number of actions to address the identified concerns with the reporting of force,
many of which were implemented after April 2019. While we continued to identify concerns
and deficiencies in those UOFs we reviewed for this report, we also noted significant
improvements. It remains to be seen if these actions will result in continued and sustained
compliance. OPD remains in partial compliance with this Task.


  Task 24 compliance status                 In partial compliance




Task 25: Use of Force Investigations and Report Responsibility
Requirements:
An on-scene supervisor is responsible for completing an investigated use of force report in
accordance with the provisions of Departmental General Order K-4, “Reporting and
Investigating the Use of Force.”
        1.       OPD shall develop and implement a policy for conducting and documenting use
                 of force investigations that include, at a minimum:
                 a.      Documentation of the incident in either an Offense or Supplemental
                         Report from the member(s)/employee(s) using force; and/or, when
                         necessary, a statement taken from the member(s)/employee(s) using force;
                 b.      Separating and separately interviewing all officers who were at the scene
                         at the time of the incident;
                 c.      A Supplemental Report from other members/employees on the scene or a
                         statement taken, if deemed necessary by the investigating supervisor;
                 d.      Identification and interviews of non-Departmental witnesses;
                 e.      Consideration of discrepancies in information obtained from members,
                         employees and witnesses, and statements in the reports filed;
                 f.      Whether arrest reports or use of force reports contain “boilerplate” or
                         “pat language” (e.g., “fighting stance”, “minimal force necessary to
                         control the situation”);
                 g.      Documentation of physical evidence and/or photographs and a summary
                         and analysis of all relevant evidence gathered during the investigation;
       Case 3:00-cv-04599-WHO Document 1387 Filed 07/28/20 Page 12 of 29
Sixty-Ninth Report of the Independent Monitor for the Oakland Police Department
July 28, 2020
Page 12 of 29


                         and
                 h.      Consideration of training/tactical issues involving the availability and
                         practicality of other force options.
                 i.      Supervisor’s justification as to why any element of the policy was not
                         documented; and
        2.       All supervisors shall be trained in conducting use of force investigations and such
                 training shall be part of a supervisory training course.
        3.       Use of force investigations shall include a recommendation whether the use of
                 force was objectively reasonable and within Department policy and training. The
                 recommendation shall be based on the totality of the circumstances and shall
                 consider, but is not limited to, the following factors:
                 a.      Whether the force used was pursuant to a legitimate law-enforcement
                         objective;
Whether the type and amount of force used was proportional to the resistance encountered and
reasonably related to the objective the members/employees were attempting to achieve;
                 b.      Whether the member/employee used reasonable verbal means to attempt
                         to resolve the situation without force, if time and circumstances permitted
                         such attempts;
                 c.      Whether the force used was de-escalated or stopped reasonably when
                         resistance decreased or stopped;
        4.       use of force reports shall be reviewed by the appropriate chain-of-review as
                 defined by policy.
                 The type of force used, the identity of the involved members, and the report
                 preparer shall be the determining criteria for utilizing the appropriate chain-of-
                 review. Reviewers may include, when appropriate, the chain-of-command of the
                 involved personnel, the appropriate Area Commander on duty at the time the
                 incident occurred, other designated Bureau of Field Operations commanders, and
                 as necessary, the chain-of-command of the involved personnel up to the Division
                 Commander or Deputy Chief/Director, and the Internal Affairs Division.
                 Reviewers for Level 1-3 use of force investigations shall:
                 a.      Make a recommendation as to whether the use of force was in or out of
                         policy,
                 b.      Order additional investigation and investigative resources when
                         necessary, and
                 c.      Comment on any training issue(s) when appropriate.
        5.       Any recommendation that the use of force did not comply with Department policy
                 shall result in the incident being referred to the Internal Affairs Division to
                 conduct additional investigation/analysis, if necessary.
       Case 3:00-cv-04599-WHO Document 1387 Filed 07/28/20 Page 13 of 29
Sixty-Ninth Report of the Independent Monitor for the Oakland Police Department
July 28, 2020
Page 13 of 29


        6.       Members/employees involved in a use of force incident resulting in serious injury
                 or death and/or an officer-involved shooting, shall be separated from each other
                 as soon as practicable at the incident scene, and kept apart until they have
                 completed their reports and been interviewed.
(Negotiated Settlement Agreement V. B.)


Relevant Policy:
OPD most recently revised Departmental General Order K-4, Reporting and Investigating the
Use of Force, on October 16, 2014.


Commentary:
As noted above, in Task 24, we reviewed 51 Level 3 and 4 use of force (UOF) reports that were
completed in August and September 2019. We also reviewed a number of Level 2 UOF reports,
for which a Force Review Board (FRB) was held between March and July 2020.
Task 25.1 requires that an on-scene supervisor complete a use of force report for every Level 3
use of force. In all 14 incidents where at least one Level 3 use of force occurred, a supervisor
responded to the scene and completed a use of force investigation. In addition, there were three
instances where a Level 3 use of force was downgraded to a Level 4 by a supervisor. In all three,
documentation, justification, and approval were provided.
Task 25.2 requires that all supervisors are trained on how to conduct use of force investigations
and such training is part of a supervisory training course. OPD includes the requirement for this
training in its Departmental policies. During our March 2019 site visit, we confirmed with OPD
that the Department continued to require and deliver this training. We will again affirm that this
training remains in place during future site visits.
Task 25.3 requires that use of force investigations include required recommendations. Areas of
recommendation include: whether the force used was pursuant to a legitimate law enforcement
objective; whether the type and amount of force used was proportional to the resistance
encountered and reasonably related to the objective the officers were attempting to achieve;
whether the officers used reasonable verbal means to attempt to resolve the situation without
force, if time and circumstances permitted such attempts; and whether the force used was de-
escalated or stopped reasonably when resistance decreased or stopped.
In our assessment of the 51 Level 3 and 4 UOF reports we reviewed, we did not identify any
instances where we believe the force used may not have been appropriate, nor did we identify
any instances where the use of force was not deescalated or stopped reasonably when resistance
decreased. Unlike our findings in prior reports, we did not identify any instances where we
believe officers could have made additional efforts to explain to subjects being detained why the
detention was occurring prior to using force. While we continued to note some instances where
we believe officers should have identified themselves as police officers when it was appropriate
and there was time to do so, we saw an increases in the number of incidents where officers did
appropriately make this announcement. We are encouraged with the improvement in these
       Case 3:00-cv-04599-WHO Document 1387 Filed 07/28/20 Page 14 of 29
Sixty-Ninth Report of the Independent Monitor for the Oakland Police Department
July 28, 2020
Page 14 of 29


announcements and the efforts to deescalate situations prior to using force. We are hopeful that
with continued direction provided by OPD executive staff that this becomes the standard of
performance in these areas. During our site visits, we will continue to discuss any instances
where we believe verbal communications or announcements could have resulted in a decrease in
the necessity to use force; and will acknowledge those instances where OPD personnel did
engage in these efforts.
Task 25.4 requires that use of force reports be reviewed by the appropriate chain of review and
appropriate recommendations are made. In all of the cases we reviewed, the reports were
reviewed as required. We noted that while we continue to find some deficiencies related to the
preparation and review of UOF reports for Level 3 and 4 UOFs, we are observing more instances
where supervisory personnel are doing a more thorough job of both preparing and reviewing
these reports. In the Level 2 UOF incidents we reviewed, we had some concerns with the field
investigations, including: use of force findings; identification of all uses of force; Manual of
Rules (MOR) violations; or training issues. These concerns were identified during FRBs, and
are addressed in our regular assessment of Tasks 26 and 30.
Task 25.5 requires that any determination that a use of force did not comply with Department
policy result in the incident being referred to IAD to conduct additional investigation/analysis, if
necessary. None of the Level 3 or Level 4 investigations we reviewed resulted in a finding by
OPD that the force did not comply with policy. Concerns involving compliance for Level 2
UOFs are identified during FRBs and addressed in our regular assessment of Tasks 26 and 30.
Task 25.6 requires that members/employees involved in a use of force incident resulting in
serious injury or death and/or officer-involved shooting, are separated from each other as soon as
practicable at the incident scene, and kept apart until they have completed their reports and been
interviewed. This Task is not assessed here, as we review and consider it as part of the Force
and Executive Force Review Boards that OPD holds to examine Level 1 and 2 uses of force.
The Court’s reactivation of Task 25 at the November 2018 Case Management Conference
resulted from our serious concerns with the Department’s handling and investigation of recent
uses of force. OPD drafted Special Order 9196 to address and clarify requirements for the
proper reporting of use of force. This revision to UOF reporting requirements went into effect in
February 2020. OIG’s global use of force audit, conducted in 2019, also identified numerous
concerns with the reporting of use of force and enumerated a number of recommendations. As
noted above, OPD has taken a number of actions intended to address identified concerns with the
reporting of force, many of which were implemented after April 2019. While we have seen
some improvements, it remains to be seen if these actions will result in continued and sustained
compliance. As a result, OPD remains in partial compliance with this Task.


  Task 25 compliance status                 In partial compliance
       Case 3:00-cv-04599-WHO Document 1387 Filed 07/28/20 Page 15 of 29
Sixty-Ninth Report of the Independent Monitor for the Oakland Police Department
July 28, 2020
Page 15 of 29



Task 26: Force Review Board (FRB)
Requirements:
OPD shall develop and implement a policy concerning its FRB proceedings. The policy shall:
         1.       Set out procedures, membership and a timetable for FRB review of use of force
                  investigations involving Level 2 incidents, as defined in Department General
                  Order K-4, REPORTING AND INVESTIGATING THE USE OF FORCE;
         2.       Require the FRB to review all use of force investigations;
         3.       Require the FRB to make a recommendation as to whether the use of force was in
                  policy or out of policy;
         4.       Require the FRB to forward sustained policy violations to the Discipline Officer.
         5.       Require the FRB not to review any use of force allegation until the internal
                  investigations has been completed;
         6.       Authorize the FRB to recommend to the Chief of Police additional use of force
                  training or changes in policies or tactics, or additional standards, investigatory
                  policies, or training for use of force investigations;
         7.       Require the FRB to conduct an annual review of use of force cases examined, so
                  as to identify any patterns of use of force practices that may have policy or
                  training implications, and thereafter, issue a report to the Chief of Police;
         8.       Require that the FRB membership include, at a minimum, one member from the
                  Training Division, one member from the Field Training Officer program, and
                  either the Bureau of Field Operations Deputy Chief or his/her designee;
         9.       Minimally, that one member of the FRB shall be replaced at least annually.
(Negotiated Settlement Agreement V. C.)


Relevant Policy:
OPD most recently revised Departmental General Order K-4.1, Force Review Boards, on
December 21, 2015.


Commentary:
OPD Force Review Boards (FRBs) are regularly convened to examine the investigations
conducted relative to the deployment and application of Level 2 uses of force.1 OPD first
1
  According to OPD, Level 2 uses of force include: “1) Any strike to the head (except for an intentional strike with
an impact weapon); 2) Carotid restraint is applied that does not result in the loss of consciousness; 3) Use of impact
weapons, including specialty impact munitions or any other object, to strike a subject and contact is made,
regardless of injury; 4) Any unintentional firearms discharge that does not result in injury; 5) A police canine bites
the clothing or the skin of a subject, or otherwise injures a subject requiring emergency medical treatment (beyond
first-aid) or hospital admittance; 6) Any use of force which results in injuries to the subject requiring emergency
       Case 3:00-cv-04599-WHO Document 1387 Filed 07/28/20 Page 16 of 29
Sixty-Ninth Report of the Independent Monitor for the Oakland Police Department
July 28, 2020
Page 16 of 29


achieved compliance with this Task during the nineteenth reporting period (April 1-June 30,
2014). We continue to assess the compliance with this Task, including our analyses of force
reports; our review of Force Review Board reports; attendance at Force Review Boards when
conducted during our site visits; and observing Force Review Boards between site visits via
online meeting software.
For this report, we reviewed 13 FRB reports that were completed and approved by the Chief of
Police from November 2019-June 2020. In each case, the Chief concurred with the findings
without any modifications. In all but two cases, the force was determined by the Boards to be in
compliance.
In one case, an officer observed a woman, who was known to him to be a user of illicit drugs and
suffering from mental illness, walking in traffic and exposing herself. The officer detained her
for a psychiatric evaluation; and as he was attempting to place her in his vehicle after
handcuffing her, she attempted to break free from him. He took her to the ground in what the
Board determined to be a justified use of force. While being restrained on the ground, she
continued to struggle and attempted to sit up. The officer pushed her back to the ground by
placing both of his hands around her neck – one in the front and one in the back. The Board
identified this move, which lasted less than a second, as a noncompliant use of force.
In the other case, officers were attempting to apprehend a shooting suspect who was standing on
the sidewalk just outside the perimeter established for the shooting investigation. An officer
viewed surveillance video of the initial incident and alertly spotted the suspect because of his
distinctive clothing. Two officers pointed their firearms at the suspect, in what was determined
to be justifiable uses of force. One of the officers transitioned to his electronic control weapon
(ECW, or Taser) and gave commands to the subject to turn and face away from him. As the
subject began to turn, the officer deployed the Taser, which had the intended effect on the
subject. The officer indicated that he believed the subject was turning to flee, and he deployed
his ECW to prevent this flight. However, based on a review of the available body-worn camera
(BWC) video, it appeared that the subject was attempting to comply with the officer’s
commands, despite the subject’s verbal protestations and questions.
The subject filed a complaint regarding the use of force. The use of force investigator, as well as
the sergeant investigating the complaint, determined that the Taser deployment was in
compliance, and it was handled as a Division-level investigation. However, each was overruled
by their respective Captains, who both testified at the Board proceedings. The Board ruled the
Taser deployment to be out of compliance with policy, and we concur. This is an example of a
Force Review Board working as intended, taking testimony from a variety of persons including
subject matter experts (SMEs) and the investigators’ commanding officers, and then carefully
deliberating the outcome.



medical treatment (beyond first-aid) or hospital admittance; (NOTE: For the purposes of this order, an evaluation by
a medical professional to assess a complaint of injury is not emergency treatment) 7) Any Level 3 use of force used
on or applied to a restrained subject; 7.a) A restrained subject is a person who has been fully placed in a Department
authorized restraint device such as both hands handcuffed, a WRAP or Rip Hobble; 7.b) A subject with only one
handcuff on is not a restrained person.”
       Case 3:00-cv-04599-WHO Document 1387 Filed 07/28/20 Page 17 of 29
Sixty-Ninth Report of the Independent Monitor for the Oakland Police Department
July 28, 2020
Page 17 of 29


In both of these cases, the Boards came to different conclusions than did the initial investigators;
but in doing so, served as the check-and-balance contemplated when the process was established.
The latter case also sparked some frank discussions with us regarding the apparent disconnect
between the upper level commanding officers in the Department and line-level supervisors
tasked with investigating uses of force; and the Board members conceded that there was work to
be done to ensure that line-level investigative findings are in accord with the expectations of the
administration.
In addition to reviewing the completed FRB reports, between February and July 2020, we
observed 14 FRBs as they carried out their duties and deliberations, including for the two cases
described above. We observed one during our regular February site visit, and 13 remotely via
various online meeting platforms. (The large number of remote viewings is attributable to the
ongoing COVID-19 pandemic, which has curtailed our monthly in-person site visits.)
In general, we note an overall improvement in the probing nature of the questions posed by
Board members, as well as in the quality of their deliberations. They also spend a great deal of
time discussing issues ancillary to the uses of force, such as tactics, supervision, force
alternatives, and training opportunities. For example, during one Board evaluating the
apprehension of a shooting suspect with the use of a canine, the Board discussed in detail what
they perceived to be supervisory concerns, and noted in the final report that “overall supervision
of this incident could have been drastically improved.”
We noted at least five instances where Boards identified uses of force which were not recognized
or assessed by the original investigators, and then subsequently ruled on the appropriateness of
the force. In the case noted above, the Board identified an untrained tactic and ruled it out of
compliance. In three other cases, the Boards added officers who participated in the takedown of
suspects under various circumstances. These were ruled in compliance, and the force occurred
during a period when there was clearly some confusion about what force was required to be
documented in these circumstances. OPD has since issued Special Orders to clarify the reporting
expectations.
We noted that two Boards did a good job of sorting through complex cases involving multiple
uses of force. In one case, officers were dispatched to a domestic violence call during which the
suspect, who later tested positive for methamphetamine, resisted attempts to take him into
custody. Several officers struggled with the suspect for over seven minutes, and as a result, 18
uses of force were evaluated, including one identified and added by the Board. The Board,
through review of video, also identified an uninvestigated complaint (the video also clearly
showed that the allegation was unfounded) and further noted that an equipment failure (an ECW)
was not followed up on to determine a cause.
       Case 3:00-cv-04599-WHO Document 1387 Filed 07/28/20 Page 18 of 29
Sixty-Ninth Report of the Independent Monitor for the Oakland Police Department
July 28, 2020
Page 18 of 29


In another case, a suspect posted a threatening message on social media, indicating that he was
armed with a high capacity firearm. Officers spotted a vehicle containing the suspect, but the
suspect fled from scene and eventually secreted himself in crawlspace underneath a residence. A
standoff ensued, which lasted more than 12 hours. Ultimately, the Board evaluated 35 uses of
force, including a canine deployment and the use of chemical agents. The high number of
separate incidents is attributable in part to the large number of officers involved (for example, if
two officers working in tandem introduced a chemical agent into the crawlspace, the actions of
both officers were evaluated as separate uses of force), as well as attributing some uses of force
to the supervisors who authorized them. The Board methodically evaluated the entire incident.
Not all of the Board votes were unanimous. This is acceptable, and highlights the deliberative
process expected from Force Review Boards. In one case, officers spotted a stolen vehicle and
two suspects fled. One was apprehended after an ECW deployment. The Board ruled the force
in compliance by a two-to-one vote. We recognize that in some circumstances, there will be
legitimate differences of opinion where the determination is not obvious. In these circumstances,
we look for frank discussion and clear explanations of the differing positions.
We note that one Force Review Board was convened after the 3304 date for the incident under
review. In this case, officers investigating a burglary located the suspect underneath the wooden
deck of another house in the neighborhood. The suspect was taken into custody with the
assistance of a canine. All uses of force were deemed in compliance, so there were no
consequences to missing the 3304 date; but at our insistence, IAD was asked to look into the
circumstances which resulted in the delay, since it was apparent that somewhere in the process a
policy or policies intended to prevent this from occurring were not followed.
In addition to ruling on the appropriateness of uses of force, Force Review Boards will generally
identify several follow-up items based on their review of the associated materials and the
presentations made to them. These can include items such as counseling and training for
individual officers, publication of Department-wide training materials, and modifications to
policy. OPD tracks these deliverables in a spreadsheet, broken down into three categories:
Individual Issues; Department-Wide Issues; and Quarterly Training Points. Based on our
discussions with OPD, substantial modifications were recently made to the tracking spreadsheet,
and OPD has made significant efforts to bring it up to date. At the end of the second quarter of
the year, there were 28 open deliverables, including 17 which will come off of the list when they
are included in the next Quarterly Training Points publication. This is down from 47 open
deliverables when we last reported on this topic.
Based on this review, OPD is again in compliance with this Task.


  Task 26 compliance status                 In compliance
       Case 3:00-cv-04599-WHO Document 1387 Filed 07/28/20 Page 19 of 29
Sixty-Ninth Report of the Independent Monitor for the Oakland Police Department
July 28, 2020
Page 19 of 29



Task 30: Executive Force Review Board (EFRB)
Requirements:
        1.       An EFRB shall be convened to review the factual circumstances surrounding any
                 Level 1 force, in-custody death, or vehicle pursuit-related death incidents. A
                 firearm discharge at an animal shall be reviewed by the EFRB only at the
                 direction of the Chief of Police.
        2.       The Board shall have access to recordings and/or transcripts of interviews of all
                 personnel on the scene, including witnesses, and shall be empowered to call any
                 OPD personnel to provide testimony at the hearing.
        3.       OPD shall continue the policies and practices for the conduct of EFRB, in
                 accordance with the provisions of DGO K-4.1, FORCE REVIEW BOARDS.
(Negotiated Settlement Agreement V. G.)


Relevant Policy:
OPD most recently revised Departmental General Order K-4.1, Force Review Boards, on
December 21, 2015.


Commentary:
Executive Force Review Boards (EFRBs), consisting of three top command-level staff, conduct
thorough, detailed reviews of all Level 1 uses of force, in-custody deaths, and vehicle pursuit-
related deaths and serious injuries. OPD achieved compliance with this Task during the
nineteenth reporting period (April 1-June 30, 2014). OPD has not been in compliance with this
Task based on the last EFRB conducted in 2018, which reviewed the officer-involved shooting
of Joshua Pawlik. We disagreed with the Board’s findings.
OPD has since convened one other EFRB, to assess the appropriateness of the use of a canine on
April 17, 2019 (the incident carried over into April 18, 2019) to apprehend robbery suspects who
fled into two separate backyards. During the incident, two different suspects were bitten by the
same canine at two different locations; and one suspect suffered serious disfiguring injuries to his
right leg from a bite that lasted two-minutes-and-twenty-four seconds. The Board also reviewed
other lower level uses of force. The Criminal Investigations Division (CID), the Internal Affairs
Division, and the Civilian Police Review Agency (CPRA) conducted investigations into the
incident.
The EFRB convened over three days – January 28 and 29, and February 5, 2020. We observed
the first two days in person, and dialed in to the third day via online meeting software. The
Chair of the Police Commission, the Executive Director of the Community Police Review
Agency (CPRA), and two CPRA investigators also observed portions of the proceedings.
       Case 3:00-cv-04599-WHO Document 1387 Filed 07/28/20 Page 20 of 29
Sixty-Ninth Report of the Independent Monitor for the Oakland Police Department
July 28, 2020
Page 20 of 29


The EFRB did a good job of sorting through a complex case that involved a great deal of
evidence, as well as testimony from CID, IAD, an outside subject matter expert (SME) and three
internal SMEs. It is clear that the Board did not merely rubber-stamp the IAD investigation; in
fact, the Board overturned IAD’s findings as it pertained to the most serious use of force and
ruled it out of compliance. The Board appropriately challenged some of the outside SME’s
opinions, since he admitted during his testimony that he would not consult on a case in which he
believes a dog bite is not justified, calling into question his objectivity. The deliberations were
thorough and probing, and the votes on the most serious uses of force – the canine bites – were
not unanimous. As stated earlier, this is acceptable, and despite the dissenting opinions, we
believe the Board generally came to the correct conclusions. As previously noted, this matter
was also investigated by the CPRA; and that investigative body reached slightly different
conclusions on some of the allegations. OPD and the CPRA went through the reconciliation
process as required by Measure LL and the enabling legislation which established the Police
Commission and the CPRA, and agreed on findings. We do not disagree with them.
We consider this EFRB to be in compliance, in stark contrast to the last EFRB conducted by the
agency. The Board was well-run; significant concerns were raised and thoroughly discussed;
and, while not all of the votes were unanimous, the Board reached the proper conclusions. While
this is a positive development, like some of the FRBs previously discussed, it highlights a
disconnect which sometimes comes to light between the investigators and the Department
command members which comprise the Boards. IAD found the canine bites to be in compliance.
We do not agree, particularly as it pertains to the bite which caused the serious injury. The
EFRB’s findings (as modified via the reconciliation process with CPRA) stands as the
Department’s findings; and so in the end, we consider this case to have been adjudicated
correctly, but at his request, we provided the commanding officer of IAD with substantial
feedback on the IAD investigation and its presentation to the Board.


  Task 30 compliance status                 Deferred
       Case 3:00-cv-04599-WHO Document 1387 Filed 07/28/20 Page 21 of 29
Sixty-Ninth Report of the Independent Monitor for the Oakland Police Department
July 28, 2020
Page 21 of 29



Task 31: Officer-Involved Shooting Investigations Review Protocol
Requirements:
OPD shall develop a policy to ensure that, in every officer-involved shooting in which a person
is struck, Homicide and Internal Affairs investigators respond to the scene. The Homicide
Section’s investigation shall be conducted in partnership with, and when deemed appropriate by,
the Alameda County District Attorney’s Office. Interviews of the subject officer(s) shall be
conducted jointly with the appropriate staff from Homicide and the Office of the District
Attorney. The District Attorney and City Attorney shall be notified in accordance with the
provisions of Section V,_paragraph A (5), of this Agreement. Homicide shall duplicate and provide
all completed reports and documents to the District Attorney’s Office, the Office of the City Attorney,
and the Internal Affairs Division. IAD shall provide information and/or documents as required by
law.
(Negotiated Settlement Agreement V. H.)


Relevant Policy:
OPD most recently published Departmental General Order K-4, Reporting and Investigating the
Use of Force on October 16, 2014. IAD Policy & Procedures and Homicide Policy &
Procedures are also relevant to this Task.


Commentary:
Task 31 requires certain notifications and responses in the event of an officer-involved shooting. The
Task has long been inactive, but on November 27, 2018, the Court reactivated the Task as an active part
of the Monitoring Team’s responsibility.
On April 16, 2020, five OPD officers were involved in an officer-involved shooting (OIS), along with a
Richmond Police Department officer. The incident stemmed from a kidnapping and assault that began
in Vallejo, with the victim being removed from the suspect vehicle in Oakland. Sadly, she later
succumbed to her injuries. Officers responding to the call spotted the suspect vehicle, and a pursuit
ensued. The pursuit terminated in the City of Richmond, culminating in this OIS.
OPD complied with all of Task 31’s requirements, although we note that because the use of force
occurred in Contra Costa County, the Contra Costa County District Attorney’s Office has the lead on the
investigation. Nonetheless, all of the protocols required by the Task were adhered to, with OPD
working with the Contra Costa County District Attorney in lieu of Alameda County.


  Task 31 compliance status                 In compliance
       Case 3:00-cv-04599-WHO Document 1387 Filed 07/28/20 Page 22 of 29
Sixty-Ninth Report of the Independent Monitor for the Oakland Police Department
July 28, 2020
Page 22 of 29



Task 34: Vehicle Stops, Field Investigation, and Detentions
Requirements:
        1.       OPD shall require members to complete a basic report on every vehicle stop, field
                 investigation and every detention. This report shall include, at a minimum:
                 a.      Time, date and location;
                 b.      Identification of the initiating member or employee commencing after the
                         first year of data collection;
                 c.      Reason for stop;
                 d.      Apparent race or ethnicity, and gender of individual(s) stopped;
                 e.      Outcome of stop (arrest, no arrest);
                 f.      Whether a search was conducted, and outcome of search;
                 g.      Offense categories (felony, misdemeanor or infraction).
        2.       This data shall be entered into a database that can be summarized, searched,
                 queried and reported by personnel authorized by OPD.
        3.       The development of this policy shall not pre-empt any other pending or future
                 policies and or policy development, including but not limited to “Promoting
                 Cooperative Strategies to Prevent Racial Profiling.”
        (Negotiated Settlement Agreement VI. B.)


Relevant Policy:
Department policies relevant to Task 34 include: General Order M-19, Prohibitions Regarding
Racial Profiling and Other Bias-Based Policing (published November 4, 2004); Special Order
9042, New Procedures Regarding Stop Data Collection (published June 11, 2010); Special Order
9101, Revised Stop Data Collection Procedures (published February 27, 2013); and Report
Writing Manual (RWM) Inserts R-2, N-1, and N-2.


Commentary:
The Negotiated Settlement Agreement’s requirements regarding stop data have become an
integral part of the analysis and remediation of risk as described in Task 41. Stop data, therefore,
shares common ground with concerns involving use of force, complaints, and other risk-related
activity. It also shares common ground with the issues in analysis of those other factors. Stop
data, though, has arguably been the subject of more detailed analyses than other risk factors. The
Department has paid considerable attention to overall declines in the number of stops by police
over time, and to the categories of stop outcomes – including searches, recoveries, and arrests.
       Case 3:00-cv-04599-WHO Document 1387 Filed 07/28/20 Page 23 of 29
Sixty-Ninth Report of the Independent Monitor for the Oakland Police Department
July 28, 2020
Page 23 of 29


The findings regarding stop data, however, should also provide a cautionary tale that applies
equally to the Task 41 risk management data. A goal of a risk management system should be to
continually seek more comprehensive understanding of risk, its distribution, its impact, and its
reduction. The potential for stagnation in thinking about risk is always present in the tendency to
do things the same way over time. That potential can be amplified by data presentations that
prompt the same old questions.
Stepping back from the current analyses of stop data, it becomes clear that our understanding of
issues has been more limited than it may seem. Arguably, critical questions remain unaddressed.
For example, in a projection from the RMM data, it appears that over 40% of discretionary stops
result in searches but we know little of what prompts those searches. We do know that only a
small number of stops, 10% in recent data, now result in recoveries; but we know nothing about
what is recovered. We do know that a high number of arrests results from stops; that seems to be
over 25% of all arrests made by OPD. Yet our discussions of risk do not tell us what the arrests
are for, whether they result in jail detention, or what their final outcome is with regard to
conviction. The problem is compounded by the fact we do not know the distribution by race for
each of the steps in the process.
The data analyses that we have become accustomed to in the risk management process may paint
completely opposite pictures of police stops. In one, the reductions in stop numbers, and
sustained high levels of arrest, may be seen as evidence that the process is working well. In the
other, the continuing high levels of African Americans and Latinos stopped – and their high
search rates, low recoveries, and high arrests – can suggest just the opposite. Without more
information on what prompts stops, what prompts searches, what is recovered, what arrests are
for, and what happens to the resulting cases, we cannot know which of these opposite pictures is
true.
Assessing risk is about asking questions: questions about behavior and the results of that
behavior. It is backwards to allow the data to fully determine the questions asked. The
Department’s risk management process and the Risk Management Meetings should provide an
opportunity for more probing analyses.


  Task 34 compliance status                 In partial compliance
       Case 3:00-cv-04599-WHO Document 1387 Filed 07/28/20 Page 24 of 29
Sixty-Ninth Report of the Independent Monitor for the Oakland Police Department
July 28, 2020
Page 24 of 29



Task 41: Use of Personnel Assessment System (PAS) and Risk
Management
Requirements:
Within 375 days from the effective date of this Agreement, OPD shall develop a policy for use of
the system, including supervision and audit of the performance of specific members, employees,
supervisors, managers, and OPD units, as well as OPD as a whole.
The policy shall include the following elements:
        1.       The Chief of Police shall designate a PAS Administration Unit. The PAS
                 Administration Unit shall be responsible for administering the PAS policy and, no
                 less frequently than quarterly, shall notify, in writing, the appropriate Deputy
                 Chief/Director and the responsible commander/manager of an identified
                 member/employee who meets the PAS criteria. PAS is to be electronically
                 maintained by the City Information Technology Department.
        2.       The Department shall retain all PAS data for at least five (5) years.
        3.       The Monitor, Inspector General and Compliance Coordinator shall have full
                 access to PAS to the extent necessary for the performance of their duties under
                 this Agreement and consistent with Section XIII, paragraph K, and Section XIV of
                 this Agreement.
        4.       PAS, the PAS data, and reports are confidential and not public information.
        5.       On a quarterly basis, commanders/managers shall review and analyze all
                 relevant PAS information concerning personnel under their command, to detect
                 any pattern or series of incidents which may indicate that a member/employee,
                 supervisor, or group of members/employees under his/her supervision may be
                 engaging in at-risk behavior. The policy shall define specific criteria for
                 determining when a member/employee or group of members/employees may be
                 engaging in at-risk behavior.
        6.       Notwithstanding any other provisions of the PAS policy to be developed, the
                 Department shall develop policy defining peer group comparison and
                 methodology in consultation with Plaintiffs’ Counsel and the IMT. The policy
                 shall include, at a minimum, a requirement that any member/employee who is
                 identified using a peer group comparison methodology for complaints received
                 during a 30-month period, or any member who is identified using a peer group
                 comparison methodology for Penal Code §§69, 148 and 243(b)(c) arrests within
                 a 30-month period, shall be identified as a subject for PAS intervention review.
                 For the purposes of these two criteria, a single incident shall be counted as “one”
                 even if there are multiple complaints arising from the incident or combined with
                 an arrest for Penal Code §§69, 148 or 243(b)(c).
        7.       When review and analysis of the PAS threshold report data indicate that a
                 member/employee may be engaging in at-risk behavior, the member/employee’s
                 immediate supervisor shall conduct a more intensive review of the
       Case 3:00-cv-04599-WHO Document 1387 Filed 07/28/20 Page 25 of 29
Sixty-Ninth Report of the Independent Monitor for the Oakland Police Department
July 28, 2020
Page 25 of 29


                 member/employee’s performance and personnel history and prepare a PAS
                 Activity Review and Report. Members/employees recommended for intervention
                 shall be required to attend a documented, non-disciplinary PAS intervention
                 meeting with their designated commander/manager and supervisor. The purpose
                 of this meeting shall be to review the member/employee’s performance and
                 discuss the issues and recommended intervention strategies. The
                 member/employee shall be dismissed from the meeting, and the designated
                 commander/manager and the member/employee’s immediate supervisor shall
                 remain and discuss the situation and the member/employee’s response. The
                 primary responsibility for any intervention strategies shall be placed upon the
                 supervisor. Intervention strategies may include additional training,
                 reassignment, additional supervision, coaching or personal counseling. The
                 performance of members/ employees subject to PAS review shall be monitored by
                 their designated commander/manager for the specified period of time following
                 the initial meeting, unless released early or extended (as outlined in Section VII,
                 paragraph B (8)).
        8.       Members/employees who meet the PAS threshold specified in Section VII,
                 paragraph B (6) shall be subject to one of the following options: no action,
                 supervisory monitoring, or PAS intervention. Each of these options shall be
                 approved by the chain-of-command, up to the Deputy Chief/Director and/or the
                 PAS Activity Review Panel.
                 Members/employees recommended for supervisory monitoring shall be monitored
                 for a minimum of three (3) months and include two (2) documented, mandatory
                 follow-up meetings with the member/employee’s immediate supervisor. The first
                 at the end of one (1) month and the second at the end of three (3) months.
                 Members/employees recommended for PAS intervention shall be monitored for a
                 minimum of 12 months and include two (2) documented, mandatory follow-up
                 meetings with the member/employee’s immediate supervisor and designated
                 commander/manager: The first at three (3) months and the second at one (1)
                 year. Member/employees subject to PAS intervention for minor, easily
                 correctable performance deficiencies may be dismissed from the jurisdiction of
                 PAS upon the written approval of the member/employee’s responsible Deputy
                 Chief, following a recommendation in writing from the member/employee’s
                 immediate supervisor. This may occur at the three (3)-month follow-up meeting
                 or at any time thereafter, as justified by reviews of the member/employee’s
                 performance. When a member/employee is not discharged from PAS jurisdiction
                 at the one (1)-year follow-up meeting, PAS jurisdiction shall be extended, in
                 writing, for a specific period in three (3)-month increments at the discretion of the
                 member/employee’s responsible Deputy Chief. When PAS jurisdiction is extended
                 beyond the minimum one (1)-year review period, additional review meetings
                 involving the member/employee, the member/ employee’s designated
                 commander/manager and immediate supervisor, shall take place no less
                 frequently than every three (3) months.
       Case 3:00-cv-04599-WHO Document 1387 Filed 07/28/20 Page 26 of 29
Sixty-Ninth Report of the Independent Monitor for the Oakland Police Department
July 28, 2020
Page 26 of 29


        9.       On a quarterly basis, Division/appropriate Area Commanders and managers
                 shall review and analyze relevant data in PAS about subordinate commanders
                 and/or managers and supervisors regarding their ability to adhere to policy and
                 address at-risk behavior. All Division/appropriate Area Commanders and
                 managers shall conduct quarterly meetings with their supervisory staff for the
                 purpose of assessing and sharing information about the state of the unit and
                 identifying potential or actual performance problems within the unit. These
                 meetings shall be scheduled to follow-up on supervisors’ assessments of their
                 subordinates’ for PAS intervention. These meetings shall consider all relevant
                 PAS data, potential patterns of at-risk behavior, and recommended intervention
                 strategies since the last meeting. Also considered shall be patterns involving use
                 of force, sick leave, line-of-duty injuries, narcotics-related possessory offenses,
                 and vehicle collisions that are out of the norm among either personnel in the unit
                 or among the unit’s subunits. Division/appropriate Area Commanders and
                 managers shall ensure that minutes of the meetings are taken and retained for a
                 period of five (5) years. Commanders/managers shall take appropriate action on
                 identified patterns of at-risk behavior and/or misconduct.
        10.      Division/appropriate Area Commanders and managers shall meet at least
                 annually with his/her Deputy Chief/Director and the IAD Commander to discuss
                 the state of their commands and any exceptional performance, potential or actual
                 performance problems or other potential patterns of at-risk behavior within the
                 unit. Division/appropriate Area Commanders and managers shall be responsible
                 for developing and documenting plans to ensure the managerial and supervisory
                 accountability of their units, and for addressing any real or potential problems
                 that may be apparent.
        11.      PAS information shall be taken into account for a commendation or award
                 recommendation; promotion, transfer, and special assignment, and in connection
                 with annual performance appraisals. For this specific purpose, the only
                 disciplinary information from PAS that shall be considered are sustained and not
                 sustained complaints completed within the time limits imposed by Government
                 Code Section 3304.
        12.      Intervention strategies implemented as a result of a PAS Activity Review and
                 Report shall be documented in a timely manner.
        13.      Relevant and appropriate PAS information shall be taken into account in
                 connection with determinations of appropriate discipline for sustained
                 misconduct allegations. For this specific purpose, the only disciplinary
                 information from PAS that shall be considered are sustained and not sustained
                 complaints completed within the time limits imposed by Government Code Section
                 3304.
        14.      The member/employee’s designated commander/manager shall schedule a PAS
                 Activity Review meeting to be held no later than 20 days following notification to
                 the Deputy Chief/Director that the member/employee has met a PAS threshold
                 and when intervention is recommended.
       Case 3:00-cv-04599-WHO Document 1387 Filed 07/28/20 Page 27 of 29
Sixty-Ninth Report of the Independent Monitor for the Oakland Police Department
July 28, 2020
Page 27 of 29


        15.      The PAS policy to be developed shall include a provision that a member/employee
                 making unsatisfactory progress during PAS intervention may be transferred
                 and/or loaned to another supervisor, another assignment or another Division, at
                 the discretion of the Bureau Chief/Director if the transfer is within his/her
                 Bureau. Inter-Bureau transfers shall be approved by the Chief of Police. If a
                 member/employee is transferred because of unsatisfactory progress, that transfer
                 shall be to a position with little or no public contact when there is a nexus
                 between the at-risk behavior and the “no public contact” restriction. Sustained
                 complaints from incidents subsequent to a member/employee’s referral to PAS
                 shall continue to result in corrective measures; however, such corrective
                 measures shall not necessarily result in a member/employee’s exclusion from, or
                 continued inclusion in, PAS. The member/employee’s exclusion or continued
                 inclusion in PAS shall be at the discretion of the Chief of Police or his/her
                 designee and shall be documented.
        16.      In parallel with the PAS program described above, the Department may wish to
                 continue the Early Intervention Review Panel.
        17.      On a semi-annual basis, beginning within 90 days from the effective date of this
                 Agreement, the Chief of Police, the PAS Activity Review Panel, PAS Oversight
                 Committee, and the IAD Commander shall meet with the Monitor to review the
                 operation and progress of the PAS. At these meetings, OPD administrators shall
                 summarize, for the Monitor, the number of members/employees who have been
                 identified for review, pursuant to the PAS policy, and the number of
                 members/employees who have been identified for PAS intervention. The
                 Department administrators shall also provide data summarizing the various
                 intervention strategies that have been utilized as a result of all PAS Activity
                 Review and Reports. The major objectives of each of these semi-annual meetings
                 shall be consideration of whether the PAS policy is adequate with regard to
                 detecting patterns of misconduct or poor performance issues as expeditiously as
                 possible and if PAS reviews are achieving their goals.
        18.      Nothing in this Agreement, and more specifically, no provision of PAS, shall be
                 construed as waiving, abrogating or in any way modifying the Department’s
                 rights with regard to discipline of its members/employees. The Department may
                 choose, at its discretion, to initiate the administrative discipline process, to
                 initiate PAS review or to use both processes concurrently or consecutively.
(Negotiated Settlement Agreement VII. B.)


Relevant Policy:
OPD most recently revised Departmental General Order D-17, Personnel Assessment Program,
on November 20, 2013.
       Case 3:00-cv-04599-WHO Document 1387 Filed 07/28/20 Page 28 of 29
Sixty-Ninth Report of the Independent Monitor for the Oakland Police Department
July 28, 2020
Page 28 of 29


Commentary:
The Department continues to make progress on Vision, its new risk management database. As
expected, the implementation of Vision several months ago was largely successful. The database
now forms the basis for risk management analyses across the Area Commands and the
Department-level Risk Management Meetings. As expected, however, important work continues
so the utility of the system can be ensured.
Chief among those tasks is the continuing work on cleaning data carried over from the PRIME
database and ensuring that the system runs well. That has meant that, even after implementation,
considerable time is spent identifying problems and fixing them. Alongside that work, the
Department is also engaging system users in focus group assessments of the system. As
expected, these groups meet online at this time. Monitoring Team members, also online, have
observed two of these focus groups. The process has identified a wide range of officers’ and
other employees’ concerns. They often deal with issues around the interpretation of data,
including understanding patterns when officers change assignments or assigned areas.
Another issue that merits additional attention is the problem of data associated with police
activity involving multiple subjects. For example, officers are concerned that searches,
recoveries, and arrests of individuals in a group result in data showing no outcome regarding the
remainder of the group. The Department’s monthly Risk Management Meetings have also
frequently identified this problem. A solution to this, involving also recording incident-level
data, has often been discussed, but the issue remains unresolved. The focus groups have been
useful, and have raised issues to be addressed as the implementation of Vision continues.
The focus groups have also made clear the value of the dashboards used for analyzing the vision
data. These are regarded highly by the first line supervisors and up the chain of command. The
dashboards allow supervisors to focus on the activities of officers assigned to them, and to make
comparisons within and across groups. Separate queries can also be made directly to the Vision
database but those will generally require additional assistance. While the merits of the
dashboards are clear, there are also potential hazards in the over reliance on them. This
highlights a critical issue in risk management. While establishing a set of clear questions
answerable through the dashboards is important, so too is the process is exploring the data
prompted by new interests and new questions regarding risks and remedies. That is a point also
made in our discussion of Task 34 in this report.
Another important task also needs attention as Vision and its dashboards get wide use: It should
be clear that the Risk Management Meetings will need to change. The charts and graphs used for
those meetings seem destined to become historical artifacts – stepping stones to improved
analyses, we should hope. And with that, the conversation should also change. The live or
nearly live data, online and accessible immediately to everyone, should be the foundation of new
generation of risk management at OPD. It is important to begin the redesign for a new risk
management process.


  Task 41 compliance status                 Deferred, due to the ongoing reconstruction of the
                                            Vision database.
       Case 3:00-cv-04599-WHO Document 1387 Filed 07/28/20 Page 29 of 29
Sixty-Ninth Report of the Independent Monitor for the Oakland Police Department
July 28, 2020
Page 29 of 29



Conclusion
We remain interested in the Department’s response to the recent study on discipline disparity.
The study, which was conducted by a consulting firm, Hillard Heintze, on behalf of the
Department, found significant racial disparities in sustained complaints of misconduct between
Black officers and officers of other races. Hillard Heintze found that, during 2014-2018, Black
officers were 37% more likely to have complaints against them sustained.
Over the last two months, Oakland, like so many cities around the U.S., has experienced mass
demonstrations against police brutality, galvanized around calls for defunding police
departments. The encounters between the Department and demonstrators have been serious
episodes. Accordingly, we are closely monitoring the Department’s handling of these events –
including the staffing and supervision of officers, officers’ uses of force during the
demonstrations, and the Department's capacity to address complaints in a thorough and timely
manner.




Chief (Ret.) Robert S. Warshaw
Monitor
